      Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 1 of 17 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


SCOTT MACKEY and DANIEL
HERNANDEZ, individually and on behalf of
all others similarly situated,                       CASE NO.

                         Plaintiffs,
                                                     JURY TRIAL DEMANDED
       v.

IDT ENERGY, INC.,

                         Defendant.


                                  CLASS ACTION COMPLAINT

       1.      Plaintiffs Scott Mackey and Daniel Hernandez (“Plaintiffs”) bring this action

against IDT Energy for violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et

seq. (“TCPA”) on behalf of themselves and all others similarly situated against Defendant IDT

Energy, Inc., and its present, former, or future direct and indirect parent companies, subsidiaries,

affiliates, agents, and/or other related entities (“IDT Energy” or “Defendant”), and allege as

follows:


                                        I.      PARTIES

       2.      Plaintiff Scott Mackey (“Plaintiff Mackey”) is a citizen of Illinois, residing in

Cook County, Illinois.

       3.      Plaintiff Daniel Hernandez (“Plaintiff Hernandez”) is a citizen of New Jersey,

residing in Union County, New Jersey.

       4.      Defendant IDT Energy, Inc., is a Delaware corporation with its principal place of

business in Newark, New Jersey. IDT Energy, Inc. is registered to do and is doing business in
        Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 2 of 17 PageID #:2



Illinois, and solicits customers in New York, New Jersey, Pennsylvania, Maryland, Washington

D.C.


                             II.     JURISDICTION AND VENUE

         5.    Subject Matter Jurisdiction. This Court has subject matter jurisdiction over

Plaintiffs’ TCPA claims pursuant to 28 U.S.C. § 1331 because Plaintiffs’ TCPA claims arise

under the laws of the United States, specifically 47 U.S.C. § 227. Furthermore, this Court has

original jurisdiction over Plaintiffs’ claims pursuant to the “Class Action Fairness Act,”

28 U.S.C. §§ 1332(d), 1435. While it is anticipated that neither Plaintiffs nor any individual

class member’s claims exceeds $75,000, the aggregate amount in controversy for the Class

exceeds $5 million exclusive of interest and costs, and Plaintiffs are citizens of different states

from Defendant.

         6.    Personal Jurisdiction. This Court has personal jurisdiction over IDT Energy

because it has submitted to Illinois jurisdiction by registering with the Secretary of State to do

business in this state, and a substantial part of the wrongful acts alleged in this Complaint were

committed in Illinois.

         7.    Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

because Plaintiff Mackey resides in this District and a substantial part of the events giving rise to

Plaintiff Mackey’s claims occurred in this District.


 III.     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227

         8.    In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices.

         9.    The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an



                                                 - 2-
      Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 3 of 17 PageID #:3



automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA

provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

§ 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

       10.     The TCPA also makes it unlawful for any entity to make more than one call in a

12-month period to any number that is registered with the National Do-Not-Call Registry, or

with that entity’s company-specific do-not-call list. See 47 U.S.C. § 227(c)(5); 47 C.F.R.

§ 64.1200(c)(2) & (d).

       11.     The National Do-Not-Call Registry allows residential telephone subscribers to

register their telephone number with the Registry thereby indicating their desire not to receive

telephone solicitations at those numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the

Registry “must be honored indefinitely, or until the registration is cancelled by the consumer or

the telephone number is removed by the database administrator.” Id.

       12.     The TCPA provides a private cause of action to persons receiving calls in

violation of 47 U.S.C. § 227(c)(5).

       13.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       14.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations




                                                - 3-
      Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 4 of 17 PageID #:4



Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        15.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

                [A] consumer’s written consent to receive telemarketing robocalls
                must be signed and be sufficient to show that the consumer: (1)
                received “clear and conspicuous disclosure” of the consequences of
                providing the requested consent, i.e., that the consumer will receive
                future calls that deliver prerecorded messages by or on behalf of a
                specific seller; and (2) having received this information, agrees
                unambiguously to receive such calls at a telephone number the
                consumer designates.[] In addition, the written agreement must be
                obtained “without requiring, directly or indirectly, that the
                agreement be executed as a condition of purchasing any good or
                service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


                                 IV.   FACTUAL ALLEGATIONS


A.      Factual Allegations Regarding Defendant IDT Energy

        16.     IDT Energy is a provider of energy services.

        17.     Part of IDT Energy’s strategy for increasing the volume of its consumer involves

the use of telemarketing calls, including through the use of an automatic telephone dialing

system (“ATDS”) and/or automated calls.

        18.     IDT Energy uses ATDS equipment, including autodialers and predictive dialers,

which have “the capacity—to (1) store numbers to be called or (2) to produce numbers to be

called, using random or sequential number generator—and to dial such numbers automatically

(even if the system must be turned on or triggered by a person).” Marks v. Crunch San Diego,



                                                - 4-
      Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 5 of 17 PageID #:5



LLC, No. 14-56834, 2018 U.S. App. LEXIS 26883 (9th Cir. Sep. 20, 2018). Predictive dialers

connect the calling entity’s agents only to calls where a person picks up the phone, so that the

agents do not have to listen to unanswered calls, disconnected line messages, busy signals,

answering machines, or fax machine signals.

       19.     Recipients of these calls, including Plaintiffs, did not consent to receive such

telephone calls.


B.     Factual Allegations Regarding Plaintiff Mackey

       20.     Plaintiff Mackey is, and at all times mentioned herein was, a “person” as defined

by 47 U.S.C. § 153(39).

       21.     Plaintiff Mackey was the owner of Verizon Wireless cellular telephone number

(630) 699-XXXX until approximately May 2018. Mr. Mackey had been the owner of this

telephone number for more than 12 years.

       22.     Plaintiff Mackey registered his cellular telephone number, (630) 699-XXXX, on

the National Do-Not-Call Registry on December 7, 2006.

       23.     Beginning in the fall of 2016 through early 2017, Plaintiff Mackey received

telemarketing calls on his cellular telephone, (630) 699-XXXX, from, or on behalf of, IDT

Energy.

       24.     The calls were made for purposes of marketing IDT Energy’s products or

services.

       25.     When Plaintiff Mackey answered the calls, there was a lengthy pause and he

would have to say “hello” multiple times before a person came on the line, which indicated to

him that the call was made using an ATDS.

       26.     Plaintiff Mackey was not interested in changing energy providers.




                                                - 5-
      Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 6 of 17 PageID #:6



       27.     On numerous occasions, Plaintiff Mackey requested that IDT Energy cease

calling him. In fact, Plaintiff Mackey even called IDT Energy’s corporate headquarters to request

that the company cease calling him. Despite assurances from the corporate office that the calls

would stop, the calls continued.

       28.     Plaintiff Mackey was so frustrated by the calls that he complained about them on

Facebook on October 4, 2016:




       29.     Despite Plaintiff Mackey’s requests that IDT Energy cease calling him, the calls

continued.

       30.     Each of the above-described calls occurred after Plaintiff Mackey registered his

cellular telephone number, (630) 699-XXXX, with the National Do-Not-Call Registry.

       31.     Plaintiff Mackey did not provide prior express consent to receive ATDS

generated and/or automated or prerecorded calls on his cellular telephone from, or on behalf of,

IDT Energy.

       32.     Plaintiff Mackey’s privacy has been violated by the above-described calls from,

or on behalf of, IDT Energy and they constitute a nuisance as they are annoying and harassing.

       33.     IDT Energy is responsible for making the above-described ATDS generated

and/or automated or prerecorded calls.




                                               - 6-
      Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 7 of 17 PageID #:7



C.     Factual Allegations Regarding Plaintiff Hernandez

       34.     Plaintiff Hernandez is, and at all times mentioned herein was, a “person” as

defined by 47 U.S.C. § 153(39).

       35.     Plaintiff Hernandez is the owner of AT&T Wireless cellular telephone number

(201) 736-XXXX.

       36.     Plaintiff Hernandez registered his cellular telephone number, (201) 736-XXXX,

on the National Do-Not-Call Registry on June 12, 2009.

       37.     Beginning in March 2018, Plaintiff Hernandez received telemarketing calls on his

cellular telephone, (201) 736-XXXX, from, or on behalf of, IDT Energy.

       38.     When Plaintiff Hernandez answered the calls, there was a lengthy pause before a

person came on the line, which indicated to him that the call was made using an ATDS.

       39.     The calls were made for purposes of marketing IDT Energy’s products or

services.

       40.     Plaintiff Hernandez was not interested in changing energy providers.

       41.     On numerous occasions, Plaintiff Hernandez requested that IDT Energy cease

calling him.

       42.     In fact, Plaintiff Hernandez was so annoyed by the calls that he complained about

them on Facebook on March 29, 2018.

       43.     Despite Plaintiff Hernandez’s requests that Defendant cease calling him, the calls

continued at a rate of approximately 3-4 calls per day for 4 weeks.

       44.     Each of the above-described calls occurred after Plaintiff Hernandez registered his

cellular telephone number, (201) 736-XXXX, with the National Do-Not-Call Registry.




                                               - 7-
      Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 8 of 17 PageID #:8



       45.     Plaintiff Hernandez did not provide prior express consent to receive ATDS

generated and/or automated or prerecorded calls on his cellular telephone from, or on behalf of,

IDT Energy.

       46.     Plaintiff Hernandez’s privacy has been violated by the above-described calls

from, or on behalf of, IDT Energy and they constitute a nuisance as they are annoying and

harassing.

       47.     IDT Energy is responsible for making the above-described ATDS generated calls.

       48.     IDT Energy has made a significant number of ATDS generated and/or automated

or prerecorded calls to persons on their cellular telephones in Illinois and New Jersey and

throughout the United States.

       49.     IDT Energy made a significant number of telemarketing calls to persons who

have registered their telephone numbers with the National Do-Not-Call Registry in Illinois and

New Jersey, and throughout the United States.

       50.     IDT Energy intends to continue to make similar ATDS generated and/or

automated prerecorded calls to persons on their cellular telephones in Illinois and New Jersey,

and throughout the United States.

       51.     IDT Energy intends to continue to make similar ATDS-generated and/or

automated or prerecorded calls to persons who have registered their telephone numbers with the

National Do-Not-Call Registry in Illinois and New Jersey, and throughout the United States.

       52.     Plaintiffs and all members of the Classes, defined below, have been harmed by

the acts of IDT Energy because their privacy has been violated, they were subject to annoying

and harassing calls that constitute a nuisance, and they were charged for incoming calls.




                                                - 8-
      Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 9 of 17 PageID #:9



                           V.      CLASS ACTION ALLEGATIONS

       53.     Class Definitions. Pursuant to Federal Rule of Civil Procedure 23(b)(2) and

(b)(3), Plaintiffs bring this case as a class action on behalf of two National Classes (collectively

referred to as the “Classes”) defined as follows:


               Cell Phone Class: All persons in the United States to whom: (a)
               IDT Energy and/or a third party acting on IDT Energy’s behalf,
               made one or more telephone calls; (b) promoting IDT Energy’s
               goods or services; (c) to their cellular telephone number; (d) through
               the use of an automatic telephone dialing system or an artificial or
               prerecorded voice; and (e) at any time in the period that begins four
               years before the date of filing this Complaint to trial.

               DNC Class: All persons in the United States who: (a) received more
               than one call, made by IDT Energy and/or on IDT Energy’s behalf;
               (b) promoting IDT Energy’s goods or services; (c) in a 12-month
               period; (d) on their cellular telephone line or residential telephone
               line; (e) whose cellular or residential telephone line number(s)
               appear on the National Do-Not-Call registry; and (f) at any time in
               the period that begins four years before the date of filing this
               Complaint to trial.


       54.     Excluded from the Classes are IDT Energy, any entity in which IDT Energy has a

controlling interest or that has a controlling interest in IDT Energy, and IDT Energy’s legal

representatives, assignees, and successors. Also excluded are the judge to whom this case is

assigned and any member of the judge’s immediate family.

       55.     Numerosity. The Classes are each so numerous that joinder of all members is

impracticable. On information and belief, the Classes each have more than 1,000 members.

Moreover, the disposition of the claims of the Classes in a single action will provide substantial

benefits to all parties and the Court.




                                                 - 9-
    Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 10 of 17 PageID #:10



       56.     Commonality. There are numerous questions of law and fact common to

Plaintiffs and members of the Classes. These common questions of law and fact include, but are

not limited to, the following:

               a.      As to Plaintiffs and the Cell Phone Class, whether IDT Energy and/or its

affiliates, agents, and/or other persons or entities acting on IDT Energy’s behalf violated 47

U.S.C. § 227(b)(1)(A) by making any call, except for emergency purposes, to a cellular

telephone number using an ATDS or artificial or prerecorded voice;

               b.      As to Plaintiffs and the Cell Phone Class, whether IDT Energy and/or its

affiliates, agents, and/or other persons or entities acting on IDT Energy’s behalf knowingly

and/or willfully violated 47 U.S.C. § 227(b)(1)(A) by making any call, except for emergency

purposes, to a cellular telephone number using an ATDS or artificial or prerecorded voice, thus

entitling Plaintiffs and the Cell Phone Class to treble damages;

               c.      As to Plaintiffs and the DNC Class, whether IDT Energy and/or its

affiliates, agents, and/or other persons or entities acting on IDT Energy’s behalf violated

47 C.F.R. § 64.1200(c) by initiating more than one telephone solicitation within a 12-month

period to Plaintiffs and members of the DNC Class who have registered their residential

telephone numbers with the National Do-Not-Call Registry;

               d.      As to Plaintiffs and the DNC Class, whether IDT Energy and/or its

affiliates, agents, and/or other persons or entities acting on IDT Energy’s behalf knowingly

and/or willfully violated 47 C.F.R. § 64.1200(c) by initiating more than one telephone

solicitation within a 12-month period to Plaintiffs and members of the DNC Class who have

registered their residential telephone numbers with the National Do-Not-Call Registry, thus

entitling Plaintiffs and the DNC Class to treble damages;




                                               - 10-
    Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 11 of 17 PageID #:11



               e.      Whether IDT Energy is liable for ATDS generated and/or automated or

prerecorded calls promoting IDT Energy’s products and/or services made by IDT Energy’s

affiliates, agents, and/or other persons or entities acting on IDT Energy’s behalf;

               f.      Whether IDT Energy is liable for telephone calls to persons on the

National Do-Not-Call Registry made by IDT Energy’s affiliates, agents, and/or other persons and

entities acting on IDT Energy’s behalf; and

               g.      Whether IDT Energy and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf should be enjoined from violating the TCPA in the future.

       57.     Typicality. Plaintiffs’ claims are typical of the claims of the Classes. Plaintiffs’

claims, like the claims of Classes arise out of the same common course of conduct by IDT

Energy and are based on the same legal and remedial theories.

       58.     Adequacy. Plaintiffs will fairly and adequately protect the interests of the

Classes. Plaintiffs have retained competent and capable attorneys with significant experience in

complex and class action litigation, including consumer class actions and TCPA class actions.

Plaintiffs and their counsel are committed to prosecuting this action vigorously on behalf of the

Classes and have the financial resources to do so. Neither Plaintiffs nor their counsel have

interests that are contrary to or that conflict with those of the proposed Classes.

       59.     Predominance. IDT Energy has engaged in a common course of conduct toward

Plaintiffs and members of the Classes. The common issues arising from this conduct that affect

Plaintiffs and members of the Classes predominate over any individual issues. Adjudication of

these common issues in a single action has important and desirable advantages of judicial

economy.




                                                - 11-
    Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 12 of 17 PageID #:12



       60.     Superiority. A class action is the superior method for the fair and efficient

adjudication of this controversy. Classwide relief is essential to compel IDT Energy to comply

with the TCPA. The interest of individual members of the Classes in individually controlling the

prosecution of separate claims against IDT Energy is small because the damages in an individual

action for violation of the TCPA are small. Management of these claims is likely to present

significantly fewer difficulties than are presented in many class claims because the calls at issue

are all automated. Class treatment is superior to multiple individual suits or piecemeal litigation

because it conserves judicial resources, promotes consistency and efficiency of adjudication,

provides a forum for small claimants, and deters illegal activities. There will be no significant

difficulty in the management of this case as a class action.

       61.     Injunctive and Declaratory Relief Appropriate. IDT Energy has acted on grounds

generally applicable to the Classes, thereby making final injunctive relief and corresponding

declaratory relief with respect to the Classes appropriate on a classwide basis. Moreover, on

information and belief, Plaintiffs allege that the automated calls made by IDT Energy and/or its

affiliates, agents, and/or other persons or entities acting on IDT Energy’s behalf that are

complained of herein are substantially likely to continue in the future if an injunction is not

entered.


                               VI.   FIRST CLAIM FOR RELIEF

     (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A) –
                        Cellular Telephone Calls – Cell Phone Class)

       62.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

       63.     The foregoing acts and omissions of IDT Energy and/or its affiliates, agents,

and/or other persons or entities acting on IDT Energy’s behalf constitute numerous and multiple



                                                - 12-
    Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 13 of 17 PageID #:13



violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making calls, except for emergency

purposes, to the cellular telephone numbers of Plaintiffs and members of the Cell Phone Class

using an ATDS and/or artificial or prerecorded voice.

       64.     As a result of IDT Energy’s and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf’s violations of the TCPA, 47 U.S.C. § 227(b)(1)(A),

Plaintiffs and members of the Cell Phone Class presumptively are entitled to an award of $500 in

damages for each and every call to their cellular telephone numbers using an ATDS and/or

artificial or prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

       65.     Plaintiffs and members of the Cell Phone Class are also entitled to and do seek

injunctive relief prohibiting IDT Energy and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf from violating the TCPA, 47 U.S.C. § 227(b)(1)(A), by

making calls, except for emergency purposes, to any cellular telephone numbers using an ATDS

and/or artificial or prerecorded voice in the future.


                            VII.    SECOND CLAIM FOR RELIEF

 (Knowing and/or Willful Violations of the Telephone Consumer Protection Act, 47 U.S.C.
             § 227(b)(1)(A) – Cellular Telephone Calls – Cell Phone Class)

       66.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

       67.     The foregoing acts and omissions of IDT Energy and/or its affiliates, agents,

and/or other persons or entities acting on IDT Energy’s behalf constitute numerous and multiple

knowing and/or willful violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making calls,

except for emergency purposes, to the cellular telephone numbers of Plaintiffs and members of

the Cell Phone Class using an ATDS and/or artificial or prerecorded voice.




                                                - 13-
    Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 14 of 17 PageID #:14



       68.     As a result of IDT Energy’s and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf’s knowing and/or willful violations of the TCPA, 47

U.S.C. § 227(b)(1)(A), Plaintiffs and members of the Cell Phone Class are entitled to treble

damages of up to $1,500 for each and every call to their cellular telephone numbers using an

ATDS and/or artificial or prerecorded voice in violation of the statute, pursuant to 47 U.S.C. §

227(b)(3).

       69.     Plaintiffs and members of the Cell Phone Class are also entitled to and do seek

injunctive relief prohibiting IDT Energy and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf from violating the TCPA, 47 U.S.C. § 227(b)(1)(A), by

making calls, except for emergency purposes, to any cellular telephone numbers using an ATDS

and/or artificial or prerecorded voice in the future.


                               VIII. THIRD CLAIM FOR RELIEF

    (Violations of 47 C.F.R. § 64.1200(c) & 47 U.S.C. § 227(c)(5) – National Do-Not-Call
                                   Registry – DNC Class)

       70.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

       71.     The foregoing acts and omissions of IDT Energy and/or its affiliates, agents,

and/or other persons or entities acting on IDT Energy’s behalf constitute numerous and multiple

violations of 47 C.F.R. § 64.1200(c), by initiating more than one telephone solicitation within a

12-month period to Plaintiffs and members of the DNC Class who have registered their

telephone numbers with the National Do-Not-Call Registry.

       72.     As a result of IDT Energy’s and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf’s violations of 47 C.F.R. § 64.1200(c), Plaintiffs and

members of the DNC Class are entitled to an award of $500 in statutory damages for each and



                                                - 14-
    Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 15 of 17 PageID #:15



every call initiated to them, after registering their telephone numbers with the National Do-Not-

Call Registry, pursuant to 47 U.S.C. § 227(c)(5)(B).

       73.     Plaintiffs and members of the DNC Class are also entitled to and do seek

injunctive relief prohibiting IDT Energy and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf from violating 47 C.F.R. § 64.1200(c) by initiating more

than one telephone solicitation to any telephone subscriber who has registered his or her

telephone numbers with the National Do-Not-Call Registry in the future, pursuant to 47 U.S.C.

§ 227(c)(5)(A).


                            IX.    FOURTH CLAIM FOR RELIEF

  (Knowing and/or Willful Violations of 47 C.F.R. § 64.1200(c) & 47 U.S.C. § 227(c)(5) –
                    National Do-Not-Call Registry – DNC Class)

       74.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

       75.     The foregoing acts and omissions of IDT Energy and/or its affiliates, agents,

and/or other persons or entities acting on IDT Energy’s behalf constitute numerous and multiple

knowing and/or willful violations of 47 C.F.R. § 64.1200(c), by initiating more than one

telephone solicitation within a 12-month period to Plaintiffs and members of the DNC Class who

have registered their telephone numbers with the National Do-Not-Call Registry.

       76.     As a result of IDT Energy’s and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf’s knowing and/or willful violations of 47 C.F.R.

§ 64.1200(c), Plaintiffs and members of the DNC Class are entitled to an award of treble

damages of up to $1,500 for each and every call made to them, after registering their telephone

numbers with the National Do-Not-Call Registry, pursuant to 47 U.S.C. § 227(c)(5)(B).




                                                - 15-
    Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 16 of 17 PageID #:16



       77.     Plaintiffs and members of the DNC Class are also entitled to and do seek

injunctive relief prohibiting IDT Energy and/or its affiliates, agents, and/or other persons or

entities acting on IDT Energy’s behalf from violating 47 C.F.R. § 64.1200(c) by initiating more

than one telephone solicitation to any telephone subscriber who has registered their telephone

numbers with the National Do-Not-Call Registry in the future, pursuant to 47 U.S.C.

§ 227(c)(5)(A).


                                 X.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on their own behalf and on behalf of the members of the

Classes, pray for judgment against IDT Energy as follows:

       A.      Certification of the proposed Classes;

       B.      Appointment of Plaintiff Mackey and Plaintiff Hernandez as representatives of

the Classes;

       C.      Appointment of the undersigned counsel as counsel for the Classes;

       D.      A declaration that IDT Energy and/or its affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining IDT Energy and/or its affiliates, agents, and/or other related

entities, as provided by law, from using predictive dialers to make outbound calls;

       F.      An award to Plaintiffs and the Classes of damages, as allowed by law;

       G.      An award to Plaintiffs and the Classes of attorneys’ fees and costs, as allowed by

law and/or equity;

       H.      Leave to amend this Complaint to conform to the evidence presented at trial; and

       I.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.




                                                - 16-
Case: 1:18-cv-06756 Document #: 1 Filed: 10/05/18 Page 17 of 17 PageID #:17



                             XI.     DEMAND FOR JURY
  Plaintiffs demand a trial by jury for all issues so triable.

                                      Respectfully submitted this 5th day of October, 2018.


                                      By:    /s/ Michael C. Lueder
                                            Michael C. Lueder
                                            HANSEN REYNOLDS, LLC
                                            301 N Broadway, Suite 400
                                            Milwaukee, WI 53202
                                            (414) 273-8474
                                            mlueder@hansenreynolds.com

                                            Alan W. Nicgorski
                                            HANSEN REYNOLDS, LLC
                                            150 S. Wacker Dr. 24th Floor
                                            Chicago, IL 60606
                                            (312) 265-2253
                                            anicgorski@hansenreynold.com


                                            Anthony I. Paronich
                                            Broderick & Paronich, P.C.
                                            99 High St., Suite 304
                                            Boston, MA 02110
                                            (508) 221-1510
                                            anthony@broderick-law.com

                                            Matthew P. McCue
                                            The Law Office of Matthew P. McCue
                                            1 South Avenue, Suite 3
                                            Natick, Massachusetts 01760
                                            (508) 655-1415
                                            mmccue@massattorneys.net
                                            Subject to Pro Hac Vice

                                            Samuel J. Strauss
                                            Turke & Strauss LLP
                                            936 N. 34th Street, Suite 300
                                            Seattle, WA 98103
                                            (608) 237-1774
                                            sam@turkestrauss.com
                                            Subject to Pro Hac Vice

                                            Attorneys for Plaintiffs



                                            - 17-
